—Order, Supreme Court, Bronx County (Bertram Katz, J.), entered February 25, 2000, which granted plaintiff’s motion for partial summary judgment on the issue of liability, unanimously affirmed, without costs.
Since a prima facie case of negligence was made out against defendant driver Pittaro by proof that his vehicle struck plaintiff’s vehicle from behind, and defendant did not meet his consequent burden to offer proof in evidentiary form providing an explanation for the collision other than his own negligence, plaintiffs motion for partial summary judgment as to liability was properly granted (see, Johnson v Phillips, 261 AD2d 269, 271). Defendant Pittaro’s conclusory statement that he rear-ended plaintiffs vehicle because plaintiff stopped short was insufficient to raise any issue of fact as to whether the accident was attributable to factors apart from Pittaro’s failure to maintain a safe distance behind plaintiffs vehicle (see, Figueroa v Luna, 281 AD2d 204). Concur — Rosenberger, J. P., Nardelli, Tom, Wallach and Saxe, JJ.